COX, Circuit Judge,
specially concurring:
I concur in the judgment. I also join the opinion except for part III D. addressing reduction of the lodestar. While I do not agree with all that the court says, I think the result is correct.
We know why the district court reduced the lodestar amount. We should, in my view, review the merits of that reduction and not reverse simply on the ground that such a reduction should have been made before the lodestar amount was determined rather than afterwards. If that were the magistrate judge’s only error it would be an error of form rather than substance. On the merits, however, I conclude that the reasons articulated by the magistrate judge do not support the reduction. I therefore concur in the result reached by the majority.